Name: 2012/161/EU: Commission Implementing Decision of 19Ã March 2012 providing for the initiation of an investigation pursuant to Article 17(2) of Council Regulation (EC) NoÃ 732/2008 with respect to the effective implementation of the United Nations Single Convention on Narcotic Drugs in Bolivia
 Type: Decision_IMPL
 Subject Matter: America;  tariff policy;  health;  international affairs;  international trade
 Date Published: 2012-03-20

 20.3.2012 EN Official Journal of the European Union L 80/30 COMMISSION IMPLEMENTING DECISION of 19 March 2012 providing for the initiation of an investigation pursuant to Article 17(2) of Council Regulation (EC) No 732/2008 with respect to the effective implementation of the United Nations Single Convention on Narcotic Drugs in Bolivia (2012/161/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 732/2008 of 22 July 2008 applying a scheme of generalised tariff preferences from 1 January 2009 and amending Regulations (EC) No 552/97, (EC) No 1933/2006 and Commission Regulations (EC) No 1100/2006 and (EC) No 964/2007 (1), and in particular Article 17(2) thereof, After consulting the Generalised Preferences Committee, Whereas: (1) On 29 June 2011, the Government of the Plurinational State of Bolivia (hereinafter Bolivia) deposited with the Secretary-General of the United Nations an instrument of denunciation of the UN Single Convention on Narcotic Drugs. The denunciation took effect for Bolivia on 1 January 2012. (2) Bolivia has subsequently deposited an instrument to re-accede the UN Single Convention on Narcotic Drugs with a reservation on the traditional use of coca leaves (in particular chewing and medicinal uses). This request for re-accession is currently under assessment by the State Parties. (3) Article 15(2) of Regulation (EC) No 732/2008 provides for the temporary withdrawal of the special incentive arrangement for sustainable development and good governance referred to in Section 2 of Chapter II of that Regulation, in particular if the national legislation no longer incorporates those conventions referred to in Annex III which have been ratified in fulfilment of the requirements of Article 8(1) and (2) or if that legislation is not effectively implemented. This arrangement was granted to Bolivia by Commission Decision 2008/938/EC (2). (4) The UN Single Convention on Narcotic Drugs is listed in Annex III, Part B, point 24, to Regulation (EC) No 732/2008. (5) Article 17(1) of Regulation (EC) No 732/2008 provides that where the Commission receives information that may justify temporary withdrawal and where it considers that there are sufficient grounds for an investigation it shall inform the Generalised Preferences Committee and request consultations. Pursuant to Article 17(2), following consultations the Commission may decide to initiate an investigation (6) It is necessary to analyse the effects of the denunciation of that Convention to determine whether they justify a temporary withdrawal of the special incentive arrangement. Therefore, there are sufficient grounds for an investigation. (7) Consultations with the Generalised Preferences Committee were held on 27 February 2012, HAS ADOPTED THIS DECISION: Article 1 The Commission shall initiate an investigation in order to establish whether the denunciation of the UN Single Convention on Narcotic Drugs justifies a temporary withdrawal of the special incentive arrangement for sustainable development and good governance for products originating in Bolivia. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 19 March 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 211, 6.8.2008, p. 1. (2) OJ L 334, 12.12.2008, p. 90.